i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00014-CV

                                       IN RE NRG ENERGY, INC.

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 20, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 8, 2010, relator filed a petition for writ of mandamus and an emergency motion

for stay. The court has considered relator’s petition for writ of mandamus, the emergency motion,

and real party in interest’s response and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus and the emergency motion for stay are

DENIED. See TEX . R. APP . P. 52.8(a).

                                                                       PER CURIAM




           1
          … This proceeding arises out of Cause No. 2009-CI-19492, styled The City of San Antonio, Texas, Acting By
and Through the City Public Service Board of San Antonio, A Texas Municipal Utility vs. Toshiba Corporation; NRG
Energy, Inc., et. al., in the 37th Judicial District Court, B exar County, Texas, the Honorable David A. Berchelmann
presiding. However, the order complained of was signed by the Honorable Larry Noll, presiding judge of the 408th
Judicial District Court, Bexar County, Texas.